DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 3-5 and 25-27 stand rejected under Section 112(b).  Claims 1-5, 11-14, and 24-27 stand objected to for informalities.  The drawings stand objected to.  Claims 1, 2, 11-14, and 24-27 have been indicated as being allowable if the informalities were addressed, while claims 3-5 and 25-27 would be allowable if the informalities and the Section 112(b) rejections were addressed.  Claims 6-10 and 15 were previously canceled.  Claims 16-23 stand withdrawn.
Applicants canceled claims 3 and 16-23, and amended claims 1, 4, 5, 11, 12 and 25-27.  Applicants also provided an amendment to the specification.  Applicants argue that the application is in condition for allowance.
Turning first to the drawing objection: Applicants’ amendment to the specification addresses the drawing objection and is accepted and entered.  No new matter has been added.  The previously noted objection the drawings is withdrawn.
Claim objections: Applicants addressed all but one informality and are accepted and entered.  No new matter has been added.  The remaining informality is addressed in an Examiner’s Amendment below.  The objections to the claims are withdrawn.
Section 112(b) rejections: Applicants’ amendments address the previously noted Section 112(b) rejections, but the amendment to claim 27 requires further amendment 
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that renders obvious the claims when combined with the previously identified prior art.  For these reasons, claims 1, 2, 4, 5, 11-14, and 24-27 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview via voice mail messages with applicants’ representative, Mr. James M. O’Neill on Friday, February 26, 2021 and Monday, March 1, 2021.
The application has been amended as follows:
Claim 27, lines 1-5: Delete the following from these lines: “wherein at least two of the barrier structures extend across the pn junction between the drift zone and the region of the second conductivity type, wherein at least two of the barrier structures extend across the unipolar junction between the drift zone and the region of the first conductivity type that is disposed between the drift zone and the second surface,”.
Claim 27, line 7: Replace “wherein” with “and”.
Claim 27, line 8: Add “another” before “two of the barrier structures”.
Claim 27, line 10: Change “p-n” to “pn”. 
Reasons for Allowance
Claims 1, 2, 4, 5, 11-14, and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein immediately adjacent ones of the barrier structures are laterally spaced apart from one another such that at least 90% of principal lattice planes of the SiC semiconductor body adjoin one of the barrier structures in the drift zone and the pn junction or unipolar junction to which the one of the barrier structures extends across”, in combination with the remaining limitations of the claim.
With regard to claims 2, 4, 5, 11-14, and 24-27: The claims have been found allowable due to their dependency from claim 1 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897